Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ORLANDO VASQUEZ MUNOZ,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-09-00167-CR

Appeal from
 143rd District Court

of Reeves County, Texas

(TC # 08-01-07291-CRR)



 

 

 




MEMORANDUM OPINION

            Orlando Vasquez Munoz appeals his conviction of engaging in organized criminal activity. 
Appellant waived his right to a jury trial and entered a negotiated plea of guilty.  In accordance with
the plea agreement, the trial court assessed punishment at a $1,500 fine and imprisonment for seven
years, but the court suspended the sentence and placed Appellant on community supervision for
seven years.  The State subsequently filed a motion to revoking alleging multiple violations of the
terms and conditions of community supervision.  Appellant entered a plea of true to the allegations. 
The trial court found the violations true, revoked community supervision, and imposed the original
sentence.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.

August 18, 2010                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)